I agree with Mr. Justice SHARPE except the statement that this case can be distinguished from Allen v. Kendall Hardware MillSupply Co., 305 Mich. 163, by the fact that in that case Allen was a "loaned servant." The yardstick for determining who was the employer in both cases is not whether the employee was a loaned servant, but it is whether the original employer had resignedfull control over the employee for the time being. This was plainly pointed out in Rockwell v. Railway Co., 253 Mich. 144, again in the minority opinion in the Kendall HardwareCase, and it is the proper rule as now applied in the present case.
NORTH, J., concurred with BOYLES, J. *Page 358